                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA

 DENNIS J. JOHNSON, #10297-018,          )            Civil Action No.: 5:19-00282-BHH
                                         )
                              Plaintiff, )
                                         )
                  v.                     )                         ORDER
                                         )
                                         )
 CHRISTOPHER SIMPSON,                    )
                                         )
                           Defendant. )
  __________________________________ )
                                         )

       Plaintiff Dennis J. Johnson (“Plaintiff”) is an inmate in the custody of the Bureau of

Prisons and is currently housed at FCI Estill. Plaintiff filed a pro se complaint seeking a

monetary award under the Inmate Accident Compensation Act (“IACA”), 18 U.S.C. §

4126(c), for a work-related injury he sustained to his head, which resulted in permanent

disfigurement. Plaintiff claims a violation of his Fourteenth Amendment rights under Bivens

v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388 (1971), contending that Defendant

Christopher Simpson, the assistant safety manager at FCI Estill, refused to file a claim for

compensation on Plaintiff’s behalf.1 In accordance with 28 U.S.C. § 636(b) and Local Civil

Rule 73.02(B)(2)(c) (D.S.C.), the matter was referred to a United States Magistrate Judge

for initial review.

       On February 11, 2019, Magistrate Judge Kaymani D. West filed a Report and

Recommendation (“Report”) outlining the issues and recommending that the Court


       1
        The Court notes that Plaintiff filed without success three actions in the United
States District Court for the Southern District of Georgia arising out of the same
unfortunate events concerning the work-related accident. See Johnson v. Stanley, No.
2:17-cv-91, 2018 WL 1830731, at *1 n.3 (S.D. Ga. Apr. 17, 2018) adopted as modified,
2018 WL 2193146 (S.D. Ga. May 14, 2018).
   summarily dismiss the complaint without prejudice and without service of process.

Attached to the Report was a notice advising Plaintiff of his right to file written objections

to the Report within fourteen days of being served with a copy. Plaintiff filed objections on

February 27, 2019. The Report sets forth the relevant factual and procedural background

as well as the relevant legal standards, which the Court incorporates here without

recitation.

       The Magistrate Judge makes only a recommendation to the Court.                        The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only as to those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       The Magistrate Judge recommended that the Court dismiss the complaint without

prejudice because it does not assert a cognizable constitutional violation.2 The Magistrate


       2
        The Magistrate Judge noted the limited scope of a Bivens action and found
nonetheless that the complaint does not state a constitutional violation. (ECF No. 12 at
3 n.1). Likewise, for the purpose of dismissing the complaint for failure to state a claim,
the Court assumes without deciding that a Bivens remedy is available. See Wood v.

                                                2
Judge found that under the clear language of the IACA:

       Plaintiff—or Simpson on Plaintiff’s behalf—may not file a claim until 45 days
       prior to Plaintiff’s release date; if that claim is approved, Plaintiff’s amount of
       compensation will be calculated based on the extent of his injuries at that
       time. While Plaintiff may appoint a legal representative, neither he nor his
       representative is entitled to any money at this time—still approximately ten
       years before Plaintiff’s projected release date. Accordingly, by not filing
       Plaintiff’s claim, Simpson has not violated Plaintiff’s asserted constitutionally
       vested right in his award compensation.

(ECF No. 12 at 4).

       Plaintiff appears to contend that the Magistrate Judge misapplied the law in that she

treated the injury as an impairment rather than as disfigurement and failed to appropriately

consider the fact that Plaintiff has appointed his sister as his legal representative for the

purpose of receiving a lump sum award. Plaintiff argues that had Defendant filed the claim

for compensation when Plaintiff requested, Plaintiff’s legal representative would have

received the lump sum award under the IACA and the Federal Employees’ Compensation

Act (“FECA”), 5 U.S.C. § 8101, et seq.. (ECF No. 15 at 9). For support, Plaintiff cites the

following governing regulations, which he also cited in the complaint: 28 C.F.R. §§ 301.303,

301.304, 301.314 These citations do not support Plaintiff’s position and rather they

reinforce the Magistrate Judge’s findings.

       The IACA is a workers’ compensation scheme that covers federal prisoners injured

during the course of their prison employment and it provides the exclusive remedy for a

federal prisoner who was injured while working. United States v. Demko, 385 U.S. 149,

152 (1966). See also Aston v. United States, 625 F.2d 1210, 1211 (5th Cir. 1980) (“Demko


Moss, 527 U.S. 744, 757 (2014) (disposing of a Bivens claim without deciding the
Bivens issue); see also Ziglar v. Abbasi, 137 S.Ct. 1843, 1857-60 (2017) (expressing
skepticism regarding the availability of Bivens actions in new contexts).

                                               3
makes clear that [the IACA] is the sole remedy against the government where the injury is

work-related, and the cause of the injury is irrelevant so long as the injury itself occurred

while the prisoner was on the job”); Koprowski v. Baker, 822 F.3d 248, 250 (6th Cir. 2016).

The IACA clearly states that a prisoner cannot file a claim to recover compensation for a

physical impairment caused by a work-related injury earlier than 45 days before he is

released from custody.      28 C.F.R. § 301.303(a).       See 28 C.F.R. § 301.301 (“No

compensation for work-related injuries resulting in physical impairment shall be paid prior

to an inmate’s release”). The amount recoverable is specified in the compensation

schedule in FECA. Id. at § 301.314(b). FECA does not, however, provide relief to inmates

who are injured during prison work detail. See id. at § 301.319 (“Recovery under the

Inmate Accident Compensation procedure was declared by the U.S. Supreme Court to be

the exclusive remedy in the case of work-related injury”). Plaintiff acknowledges that he

cannot receive an award under IACA while in custody, but asserts that his sister could

receive the award as his personal representative. (ECF No. 15 at 11). While the IACA

provides an avenue by which an inmate can appoint a personal representative, 28 U.S.C.

§ 301.304(a), the regulation contains no provision allowing a personal representative to

collect an award prior to the inmate’s release from custody. And, while Plaintiff appears

to suggest that he is entitled to expedited relief on the basis that his injury caused

disfigurement rather than impairment, there is no provision in the regulation to support this

contention.

       Finally, there is no basis for finding that Defendant’s refusal to submit the claim for

compensation will prevent Plaintiff from applying for the lump sum award pursuant to the

specifications in § 301.303(a). Although the governing regulations require that an inmate’s

                                              4
work supervisor complete and forward a BP-140 injury report to the Institutional Safety

Manager at the time of the injury, 28 C.F.R. § 301.105(a), the manager’s failure to do so

does not preclude Plaintiff from obtaining relief under the IACA. See Hatfield v. United

States, No. 5:18-cv-00420, 2018 WL 8621209, at * 7 & n.2 (S.D.W. Va. Aug. 29, 2018)

(collecting cases).

       The Court has reviewed the record, the applicable law, and the findings and

recommendations of the Magistrate Judge and finds no error, let alone clear error.

Accordingly, the Court adopts and incorporates the Magistrate Judge’s Report (ECF No.

12) and dismisses this action without prejudice and without service of process.

       IT IS SO ORDERED.

                                         s/Bruce Howe Hendricks
                                         ____________________
                                         Bruce Howe Hendricks
                                         United States District Judge
October 1, 2019
Charleston, South Carolina
                                         ******

                             NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified that any right to appeal this Order is governed by

Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                           5
